Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-32, 34 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adamson et al (US 3,210,522 A as previously recited) in view of Zelenka (US 4,944,464 A as previously recited) and Stuart et al (US 5,491,321 A as previously recited) and Payne (US 2776363 A as newly recited).
With respect to claim 21, Adamson et al discloses of a welding system (Col. 5, line 70 thru Col. 6, line 5; Figure 6), comprising: a welding power supply (i.e. power supply unit; Figure 6) configured to output a welding voltage (Col. 6, lines 5-18; Figure 6); a circuitry (i.e. part or the entirety of the circuit in Figure 6) comprising a rectifier RT and a filter IC (i.e. typical RC filter circuit; Col. 6, lines 44-58; Figure 6), wherein the circuitry is configured to derive a motor voltage from the welding voltage (Col. 6, lines 19-32; Figure 6), wherein the welding voltage is provided to the rectifier RT via a first electrical connection 301, 305 to the welding power supply (Col. 6, lines 24-32 and 44-58; Figure 6); and a welding gun (Figures 1-5), configured to receive the welding voltage via a second electrical connection 303 to the welding power supply and receive the motor voltage via a third electrical connection (i.e. connection between the line 303 to the motor potentiometer 110 to the motor 15 within the welding gun; Figure 6) to the circuitry (Col. 6, lines 44-73; Figure 6), the welding gun (Figures 1-5) comprising: a spindle 219 configured to receive a welding wire spool 230 of a welding filler metal wire E (Col. 5, lines 41-55; Figures 1-3), wherein the welding voltage is provided to the welding filler metal wire E to establish an arc between the welding filler metal wire E and a work piece W (Col. 5, line 70 thru Col. 6, line 4; Figure 6); and a motor 15 configured to use the motor voltage (i.e. motor rated for 24 voltages and low voltage power supplied to the motor is between 14 volts and 35 volts) to drive rotation of a feed roll 222 (Figures 1-3 and 6) that draws the welding filler metal wire E from the welding wire spool 230 (Col. 5, line 61 thru Col. 6, line 4; Figures 1-3 and 6).
However, Adamson et al is silent regarding that a 12-V motor having a motor winding and configured to use the motor voltage to drive rotation of a feed roll that draws the welding filler metal wire from the welding wire spool; and a motor control relay device having a normally-closed contact closure connected across the motor winding, wherein, when the motor control relay device is energized, the motor voltage is supplied to the 12V motor, and when the motor control relay device is deenergized, the normally closed contact closure closes to brake the 12V motor; and a welding gun adapter comprising the circuitry, wherein the welding gun adapter is configure to removably couple the spool gun with the welding power supply.
In the same field of endeavor of a wire dispensing for a welding apparatus, Zelenka teaches that it is known in the art of a 12-V motor 108 having a motor winding (i.e. all electric motors inherently have a winding; Col. 12, lines 3-26) and configured to use the motor voltage to drive rotation of a feed roll 110, 112 that draws the welding filler metal wire 114 from the welding wire spool 116 (Col. 6, lines 7-15; Col. 11, line 56 thru Col. 12, line 9; Figures 7-13). The advantage of modifying the wire feeder motor as taught by Adamson et al in view of the wire feeder motor as taught by Zelenka is that doing so would provide sufficient starting torque at a low voltage input. 
In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art a welding gun adapter 30 comprising the circuitry (i.e. welding power flows through the controller 30), wherein the welding gun adapter 30 is configured to removably couple the spool gun 32 with the welding power supply 12 (Col. 6, lines 53-64; Figures 1-2). The advantage of modifying the current supply conductors as taught by Adamson et al and Zelenka in view of the control cable assembly with controller as taught by Stuart et al et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system. 
In the same field of endeavor of a wire dispensing for a welding apparatus, Payne teaches of a motor control relay device 11a, 13a, 141-143 having a normally-closed contact closure 142 connected across the motor winding 3 (Col. 4, lines 44-64), wherein, when the motor control relay device 11a, 13a, 141-143 is energized, the motor voltage is supplied to the motor 3 (Col. 4, lines 44-64), and when the motor control relay device 11a, 13a, 141-143 is deenergized, the normally closed contact 142 closure closes to brake the motor 3 (Col. 13, lines 7-19 and 38-59; Figure 18). The advantage of modifying the motor control circuitry as taught by Adamson et al and Zelenka and Stuart et al in view of the motor control circuit with braking as taught by Payne is that doing so would provide a more uniformed stopping condition is obtained than just shutting off the motor with possible over-running. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the motor and motor control circuitry as taught by Adamson et al by incorporating the replacement 12-V motor as taught by Zelenka, additionally by incorporating the addition of the control cable assembly with controller as taught by Stuart et al, and further by incorporating the motor control circuitry with braking as taught by Payne thereby providing a more efficient use electricity for wire feeding all the while being controlled from a convenient centralized location. 

With respect to claim 22, Adamson et al, as applied to claim 21, discloses that the welding power supply (i.e. Figures 1-5) is not previously configured to work with a spool gun (i.e. prior to the contact switch Ma and the welding switch 97 on the gun being closed, the welding power supply is not configured to work with the spool gun; Col. 6, lines 33-58; Figure 6).
 
With respect to claim 23, Adamson et al, as applied to claim 21, discloses that the motor voltage is a regulated voltage less than the welding voltage (i.e. the motor between 14V to 35 V and the output of the regulated power supply 220V or 440V; Col. 6, lines 5-18; Col. 7, lines 6-29; Figure 6).

With respect to claim 24, Adamson et al, as applied to claim 21, discloses that the motor voltage (i.e. the motor between 14V to 35 V) is less than 17.6 volts (Col. 6, line 59 thru Col. 7, line 7, Figure 6).

With respect to claim 25, Adamson et al in view of Zelenka, as applied to claim 21, discloses of a welding cable 102 that comprises of the third electrical connection, and a conduit 27 configured to provide shielding gas from the welding power supply (Figure 6) to the welding gun (Col. 2, lines 61-70; Col. 3, lines 65 thru Col. 4, line 20; Figures 6).
However, Adamson et al in view of Zelenka is silent regarding a welding cable that comprises the second electrical connection and a conduit configured to provide shielding gas from the welding power supply to the welding gun. 
In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art of a welding cable 38 that comprises the second electrical connection (i.e. either end of electrical connection 38 that is between the power supply 12 and the welding gun 32) and a conduit 7 (i.e. the gas conduit connection 38 between the power supply 12 and the welding gun 32) configured to provide shielding gas from the welding power supply 12 to the welding gun 32 (Col. 6, lines 33-61; Figures 1-2).  The advantage of modifying the current supply conductors as taught by Adamson et al and Zelenka in view of the control cable assembly with controller as taught by Stuart et al et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made by adding to the cabling as taught by Adamson et al in view of Zelenka with the control cable assembly with controller as taught by Stuart et al, thereby providing a centralized hub for efficient repair and maintenance of the welding system.

With respect to claim 26, Adamson et al, as applied to claim 21, discloses that the circuitry (i.e. part of circuit in Figure 6) is one of: external to the welding power supply or integrated as a part of the welding power supply (Col. 5, line 70 thru Col. 6, line 18; Figure 1-3 and 6).

With respect to claim 27, Adamson et al, as applied to claim 21, discloses that the circuitry (i.e. part of the circuit in Figure 6) is separate from the welding gun (Col. 5, line 70 thru Col. 6, line 18; Figure 1-3 and 6).

With respect to claim 28, Adamson et al, as applied to claim 21, discloses that: the first electrical connection 303 is configured to be electrically coupled to one or both of the welding gun adapter CT and the welding power supply (Col. 6, lines 19-43; Figure 6), the second electrical connection 301 is configured to be electrically coupled to one or both of the welding gun adapter CT and the welding power supply (Col. 6, lines 19-43; Figure 6), and the third electrical connection is configured to be electrically coupled to one or both of the welding gun adapter CT and the welding power supply (Col. 6, lines 19-43; Figure 6).
 However, Adamson et al in view of Zelenka is silent regarding that the first electrical connection is configured to be removably electrically coupled to one or both of the welding gun adapter and the welding power supply, the second electrical connection is configured to be removably electrically coupled to one or both of the welding gun adapter and the welding gun, and the third electrical connection is configured to be removably electrically coupled to one or both of the welding power supply and the welding gun.
 In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art that the first electrical connection 38 is configured to be removably electrically coupled to one or both of the welding gun adapter 30 and the welding power supply 12, 14 (Col. 6, lines 53-64; Col. 13, lines 11-16 and 43-52; Figures 1-2, 6 and 9), the second electrical connection 38 is configured to be removably electrically coupled to one or both of the welding gun adapter 30 and the welding gun 32 (Col. 6, lines 53-64; Figures 1-2), and the third electrical connection 38 is configured to be removably electrically coupled to one or both of the welding power supply 12 and the welding gun 32 (Col. 6, lines 53-64; Col. 13, lines 11-16 and 43-52; Figures 1-2, 6 and 9). The advantage of modifying the current supply conductors as taught by Adamson et al and Zelenka in view of the control cable assembly with controller as taught by Stuart et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made by adding to the cabling as taught by Adamson et al in view of Zelenka with the control cable assembly with controller as taught by Stuart et al, thereby providing a centralized hub for efficient repair and maintenance of the welding system.

With respect to claim 29, Adamson et al, as applied by claim 28, discloses that the control circuitry comprises a potentiometer 110 to control a speed of the motor 15 (Col. 6, lines 59-73; Figure 6).
However, Adamson et al is silent regarding the welding gun adapter comprises control circuitry to control a speed of the 12-V motor.
In the same field of endeavor of a wire dispensing for a welding apparatus, Zelenka teaches that it is known in the art of a 12-V motor 108 (Col. 6, lines 7-15; Col. 11, line 56 thru Col. 12, line 9; Figures 7-13). The advantage of modifying the wire feeder motor as taught by Adamson et al in view of the wire feeder motor as taught by Zelenka is that doing so would provide sufficient starting torque at a low voltage input. 
In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art that the welding gun adapter 30 comprises control circuitry to control a speed of the motor (Col. 6, lines 53-61; Col. 14, lines 20-38; Figure 1-8). The advantage of modifying the welding torch system as taught by Adamson et al in view of Zelenka with the control cable assembly with controller as taught by Stuart et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the potentiometer of the circuitry controlling the motor as taught by Adamson et al, by incorporating with the welding gun adapter as taught by Zelenka and Stuart et al, and by further incorporating the adapter control circuitry used to control the speed of the motor as taught by Stuart et al, thereby providing a centralized hub for efficient repair and maintenance of the welding system.

With respect to claim 30, Adamson et al, as applied by claim 29, discloses that the control circuitry comprises a potentiometer 110 to control a speed of the 24 V rated motor 15 (Col. 6, lines 59-73; Figure 6).
However, Adamson et al is silent regarding the welding gun adapter comprises a motor speed controller configured to adjust the speed of the 12-V motor.
In the same field of endeavor of a wire dispensing for a welding apparatus, Zelenka teaches that it is known in the art of a 12-V motor 108 (Col. 6, lines 7-15; Col. 11, line 56 thru Col. 12, line 9; Figures 7-13). The advantage of modifying the wire feeder motor as taught by Adamson et al in view of the wire feeder motor as taught by Zelenka is that doing so would provide sufficient starting torque at a low voltage input. 
In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art that the welding gun adapter 30 comprises a motor speed controller 36 configured to adjust the speed of the motor (Col. 6, lines 53-61; Col. 14, lines 20-38; Figure 1-8). The advantage of modifying the welding torch system as taught by Adamson et al in view of Zelenka with the control cable assembly with controller as taught by Stuart et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the potentiometer of the circuitry controlling the motor as taught by Adamson et al, by incorporating with the welding gun adapter as taught by Zelenka and Stuart et al, and by further incorporating the adapter control circuitry used to control the speed of the motor as taught by Stuart et al, thereby providing a centralized hub for efficient repair and maintenance of the welding system.

With respect to claim 31, Adamson et al, as applied by claim 30, discloses that the motor speed controller 110 is one of: an adjustment knob (Col. 6, lines 59-73; Figures 1-3 and 6).

With respect to claim 32, Adamson et al in view of Zelenka, as applied by claim 30, discloses that the motor speed controller 110 is an only input device of the circuitry (Col. 7, lines 26-47; Figure 9A-9B).
However, Adamson et al in view of Zelenka is silent regarding the motor speed controller is an only input device of the welding gun adapter.
In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art that the motor speed controller 26 is an only input device of the welding gun adapter 30 (Col. 14, lines 20-38; Figure 1-8). The advantage of modifying the welding torch system as taught by Adamson et al in view of Zelenka with the control cable assembly with controller as taught by Stuart et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the potentiometer of the circuitry controlling the motor as taught by Adamson et al in view of Zelenka, by incorporating the adapter’s motor speed control circuitry as taught by Stuart et al, thereby providing a centralized hub for efficient repair and maintenance of the welding system.

With respect to claim 34, Adamson et al in view of Zelenka, as applied to claim 28, discloses that a trigger 53 in the welding gun configured to generate trigger signals when the trigger 53 is activated (Col. 3, lines 65-75; Figure 1-3 and 6); wherein the trigger 53 signals are communicated to the welding power supply via the welding gun trigger circuitry 97, wherein the trigger 53 signals are used to control the welding voltage (Col. 3, lines 65-75; Figure 1-3 and 6).
However, the modification Adamson et al in view of Zelenka is silent regarding the welding gun trigger circuitry in the welding gun adapter.
In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art that the welding gun trigger circuitry 34, 36 in the welding gun adapter 30 (Col. 6, lines 52-61; Figures 1-2).  The advantage of modifying the welding torch system as taught by Adamson et al in view of Zelenka with the control cable assembly with controller as taught by Stuart et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the potentiometer of the circuitry controlling the motor as taught by Adamson et al in view of Zelenka, by incorporating the adapter’s motor speed control circuitry as taught by Stuart et al, thereby providing a centralized hub for efficient repair and maintenance of the welding system.

With respect to claim 41, Adamson et al, as applied to claim 21, does not explicitly disclose wherein the motor control relay device further comprises a normally-open contact closure configured to supply the motor voltage to the 12-V motor when the motor control relay device is energized.
In the same field of endeavor of a wire dispensing for a welding apparatus, Zelenka teaches that it is known in the art of a 12-V motor 108 (Col. 6, lines 7-15; Col. 11, line 56 thru Col. 12, line 9; Figures 7-13). The advantage of modifying the wire feeder motor as taught by Adamson et al in view of the wire feeder motor as taught by Zelenka is that doing so would provide sufficient starting torque at a low voltage input. 
In the same field of endeavor of a wire dispensing for a welding apparatus, Payne teaches that the motor control relay device 11a, 13a, 141-143  further comprises a normally-open contact closure 143 configured to supply the motor voltage to the 12-V motor 3 when the motor control relay device 11a, 13a, 141-143 is energized (Col. 13, lines 7-19 and 38-59; Figure 18). The advantage of modifying the motor control circuitry as taught by Adamson et al and Zelenka and Stuart et al in view of the motor control circuit with braking as taught by Payne is that doing so would provide a more uniformed stopping condition is obtained than just shutting off the motor with possible over-running. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the motor and motor control circuitry as taught by Adamson et al by incorporating the replacement 12-V motor as taught by Zelenka and Stuart et al, and further by incorporating the motor control circuitry with braking as taught by Payne thereby providing a more efficient use electricity for wire feeding all the while being controlled from a convenient centralized location. 

With respect to claim 42, Adamson et al and Zelenka and Stuart et al, as applied to claim 34, does not discloses wherein the motor control relay device is energized when the trigger is activated.
In the same field of endeavor of a wire dispensing for a welding apparatus, Payne teaches that the motor control relay device 11a, 13a, 141-143 is energized when the trigger 136 is activated (Col. 13, lines 7-19 and 38-59; Figure 18). The advantage of modifying the motor control circuitry as taught by Adamson et al and Zelenka and Stuart et al in view of the motor control circuit with braking as taught by Payne is that doing so would provide a more uniformed stopping condition is obtained than just shutting off the motor with possible over-running. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the motor and motor control circuitry as taught by Adamson et al and Zelenka and Stuart et al, and by incorporating the motor control circuitry with braking as taught by Payne thereby providing a more efficient use electricity for wire feeding all the while being controlled from a convenient centralized location. 

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adamson et al (US 3,210,522 A as previously recited) in view of Zelenka (US 4,944,464 A as previously recited) and Stuart et al (US 5,491,321 A as previously recited) and Payne (US 2776363 A as newly recited) as applied to claim 28 above, and further in view of Dal Molin (US 3,783,233 as previously recited).
With respect to claim 33, Adamson et al in view of Zelenka and Stuart et al and Payne, as applied to claim 28, discloses that the motor speed controller 110 comprises a casing 87, 104, 163, 208 with a right side cover 223 and a left side cover 85, wherein the right side 223 and left sided covers 85 are made of an aluminum material (Col. 2, lines 50-57; Col. 4, lines 1-20; Figures 1-3 and 6).
However, the modification Adamson et al in view of Zelenka and Stuart et al and Payne is silent regarding the welding gun adapter comprises an adapter housing with a top cover and a bottom cover, wherein the top and bottom covers are made of a plastic material.
In the same field of endeavor of a welding system, Dal Molin teaches that it is known in the art that the welding gun adapter 45 comprises an adapter housing with a top cover and a bottom cover, wherein the top and bottom covers are made of a plastic material (Col. 5, lines 61 thru Col. 6, line 3; Figures 1-2). The advantage of modifying the wire feeder motor as taught by Adamson et al in view of Zelenka and Stuart et al and Payne in view of the wire feeder motor as taught by Dal Molin is that doing so would provide an airtight and water tight cover. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Adamson et al in view of Zelenka and Stuart et al and Payne with Dal Molin, by adding to the housing of the motor power supply as taught by Adamson et al in view of Zelenka and Stuart et al and Payne, by incorporating the welding gun adapter housing as taught by Dal Molin, thereby providing an airtight and water tight cover.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adamson et al (US 3,210,522 A as previously recited) in view of Zelenka (US 4,944,464 A as previously recited) and Stuart et al (US 5,491,321 A as previously recited) and Payne (US 2776363 A as newly recited) as applied to claim 21 above, and further in view of Carrier (EP 18522062 A2 as previously recited).
With respect to claim 35, Adamson et al in view of Zelenka and Stuart et al and Payne, as applied by claim 21, discloses that when the circuitry is connected to a part of the welding power supply (Col. 5, line 70 thru Col. 6, line 4; Figures 1-3 and 6): the second electrical connection 301 is configured to be removably electrically coupled to one or both of the welding gun adapter CT and the welding power supply (Col. 6, lines 19-43; Figure 6), and the third electrical connection is configured to be removably electrically coupled to one or both of the welding gun adapter CT and the welding power supply (Col. 6, lines 19-43; Figure 6).
However, Adamson et al in view of Zelenka and Stuart et al and Payne is silent regarding the motor power supply is integrated as a part of the welding power supply.
In the same field of endeavor of a welding system, Carrier teaches that it is known in the art in this reference that the motor power supply 140 is integrated (i.e. within the housing 110) as a part of the welding power supply B10 (Para. 0049; Figures 7A-8). The advantage of modifying the wire feeder motor as taught by Adamson et al in view of Zelenka and Stuart et al and Payne in view of the wire feeder motor as taught by Carrier is that doing so would provide the necessary power from the welder to the power source more efficiently.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made by modifying arrangement of connection of the motor power supply and the welding power supply as taught by Adamson et al in view of Zelenka and Stuart et al and Payne, by incorporating the arrangement of connection of motor power supply and the welding power supply as taught by Carrier, thereby providing the necessary power from the welder to the power source more efficiently.

Claims 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wadleigh (US 3,143,633 A as previously recited) in view of Zelenka (US 4,944,464 A as previously recited) and Stuart et al (US 5,491,321 A as previously recited) and Reynolds (US 2005/0016975 A1 as previously recited) and Payne (US 2776363 A as newly recited). 
With respect to claim 36, As best understood Wadleigh discloses of a welding system (Col. 3, lines 19-26; Figures 1-6), comprising: a welding power supply 101 configured to output a welding voltage (Col. 7, lines 26-47; Figure 6); a circuitry 104 configured to derive a motor voltage from the welding voltage (Col. 7, lines 26-47; Figure 6); and a welding gun trigger circuitry 90, wherein: the circuitry 104 is a separate power supply external (i.e. AC line source) to the welding power supply 101 and external to a welding gun 1 (Col. 7, lines 26-47; Figure 6), and the welding voltage is provided to the motor power supply 104 via a first electrical connection (i.e. connection between the power supply 101 to motor circuit 104) to the welding power supply 101 (Col. 7, lines 26-47; Figure 6); a welding gun 1, configured to receive the welding voltage via a second electrical connection (i.e. connection between the power supply 101 to the outlet contact tube 56 via wire 103) to the welding power supply 101 and receive the motor voltage via a third electrical connection (i.e. connection between the motor circuit 104 to the motor 69 within the welding gun 1) to the circuitry 104 (Col. 7, lines 26-47; Figure 6), comprising: a spindle 12 configured to receive a welding wire spool 20 of a welding filler metal wire 10, wherein the welding voltage is provided to the welding filler metal wire 10 to establish an arc between the welding filler metal wire 10 and a work piece 100 (Col. 3, lines 28-41; Figure 4-5); a motor 69 configured to use the motor voltage to drive rotation of a feed roll 71, 72 that draws the welding filler metal wire 10 from the welding wire spool 20 (Col. 7, lines 26-47; Figures 1-6); and a trigger 92 configured to generate trigger signals when the trigger 92 is activated, a fourth electrical connection configured to communicate the trigger signals from the welding gun 1 to the circuitry 104 (Col. 7, lines 26-47; Col. 8, lines 25-61; Figures 1-6); and a fifth electrical connection configured to communicate the trigger signals from the motor power supply 104 to the welding power supply 101, wherein the trigger 92 signals are used to control the welding voltage (Col. 7, lines 26-47; Col. 8, lines 25-61; Figures 1-6).
However, the modification Wadleigh is silent regarding a welding gun adapter comprising: a 12-V motor having a motor winding and configured to use the motor voltage to drive rotation of a feed roll that draws the welding filler metal wire from the welding wire spool; a motor control relay device having a normally-closed contact closure connected across the motor winding, wherein, when the motor control relay device is energized, the motor voltage is supplied to the 12V motor, and when the motor control relay device is deenergized, the normally closed contact closure closes to brake the 12V motor; and a welding gun adapter comprising the circuitry; and a trigger configured to generate trigger signals when the trigger is activated using an optical isolator, wherein the optical isolator is configured to sense current flow of the welding voltage, a fourth electrical connection configured to communicate the trigger signals from the welding gun to the welding gun adapter; and a fifth electrical connection configured to communicate the trigger signals from the welding gun adapter to the welding power supply.
In the same field of endeavor of a wire dispensing for a welding apparatus, Zelenka teaches that it is known in the art of a 12-V motor 108 having a motor winding (i.e. all electrical motors inherently have windings Col. 12, lines 3-26) and configured to use the motor voltage to drive rotation of a feed roll 110 that draws the welding filler metal wire 114 from the welding wire spool 116 (Col. 6, lines 7-15; Col. 11, line 56 thru Col. 12, line 9; Figures 7-13). The advantage of modifying the wire feeder motor as taught by Adamson et al in view of the wire feeder motor as taught by Zelenka is that doing so would provide sufficient starting torque at a low voltage input. 
In the same field of endeavor of a welding system, Stuart et al teaches that it is known in the art a welding gun adapter 30 comprising a circuitry (i.e. welding power flows through the controller 30), configured to derive a motor voltage (i.e. along with the current supplied from the AC power supply is a voltage; Col. 6, lines 33-52) from the welding voltage (Col. 7, lines 1-35; Col. 13, lines 43-52; Figures 1-2); a fourth electrical connection 38 configured to communicate the trigger signals from the welding gun 32 to the welding gun adapter 30 (Col. 6, lines 52-64; Figures 1-2); and a fifth electrical connection 38 configured to communicate the trigger signals from the welding gun adapter 30 to the welding power supply 12 (Col. 6, lines 52-64; Col. 13, lines 43-52; Figures 1-2) The advantage of modifying the current supply conductors as taught by Wadleigh and Zelenka in view of the control cable assembly with controller as taught by Stuart et al et al is that doing so would provide a centralized hub for efficient repair and maintenance of the welding system. 
In the same field of endeavor of a wire dispensing for a welding apparatus, Reynolds teaches that it is known in the art of a trigger S1 configured to generate trigger signals when the trigger S1 is activated using an optical isolator (Para. 0030; Figures 2-4), wherein the optical isolator 0C3 is configured to sense current flow of the welding voltage (Para. 0030 and 0032; Figures 2-4). The advantage of modifying the trigger as taught by Wadleigh in view of Zelenka and Gilliland with the trigger circuitry as taught by Reynolds is that doing so would provide detection of the trigger in response to the desired welding operation signal transmitted through the welding cables. 
In the same field of endeavor of a wire dispensing for a welding apparatus, Payne teaches of a motor control relay device 11a, 13a, 141-143 having a normally-closed contact closure 142 connected across the motor winding 3 (Col. 4, lines 44-64), wherein, when the motor control relay device 11a, 13a, 141-143 is energized, the motor voltage is supplied to the motor 3 (Col. 4, lines 44-64), and when the motor control relay device 11a, 13a, 141-143 is deenergized, the normally closed contact 142 closure closes to brake the motor 3 (Col. 13, lines 7-19 and 38-59; Figure 18). The advantage of modifying the motor control circuitry as taught by Wadleigh and Zelenka and Stuart et al and Reynolds in view of the motor control circuit with braking as taught by Payne is that doing so would provide a more uniformed stopping condition is obtained than just shutting off the motor with possible over-running. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the welding system as taught by Wadleigh by incorporating a 12-V motor replacement as taught by Zelenka, and by incorporating the a welding gun adapter with circuitry as taught by Stuart et al, and to incorporate the addition of the optical isolator as taught by Reynolds, and further by incorporating the motor control circuitry with braking as taught by Payne, thereby improving the quality of the weld is less susceptible to maladjustment of welding controls by the operator.

With respect to claim 38, Wadleigh discloses of a welding cable 103 that comprises the second electrical connection (i.e. connection between the power supply 101 to the outlet contact tube 56 via wire 103) and a conduit 7 configured to provide shielding gas from the welding power supply 101 to the welding gun 1 (Col. 7, lines 17-47; Figure 6).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilliland (5,063,282 A as previously recited) in view of Wadleigh (US 3,143,633 A as previously recited) in view of Brown (US 3,581,051 A as newly recited) and Payne (US 2776363 A as newly recited). 
With respect to claim 39, Gilliland discloses a welding system (Col. 26, lines 52-68; Figures 1-9B), comprising: a welder 300, 320, 340 (Figure 9A) comprising: a welding power supply 300 configured to output a welding voltage (Col. 26, lines 64-68; Figure 9A); and circuitry 303 configured to derive a motor voltage from the welding voltage (Col. 26, lines 52 thru Col. 27, line 47; Figure 6), wherein circuitry 303 is configured to receive the welding voltage via a first electrical connection 305, 306 and to adjust the motor voltage via a pulse width modulator 302 (Col. 26, lines 52-68; Figure 6); a welding gun (Col. 27, lines 1-5), configured to receive the welding voltage via a second electrical connection 28, 29, 326 to the welder (Col. 27, lines 1-5) and receive the motor voltage via a third electrical connection 93, 331 to the welder (Col. 7, lines 26-47; Figure 6), and a trigger 54A configured to generate trigger signals when the trigger 54A is activated (Col. 10, lines 38-64); and a fourth electrical connection 93, 94 configured to communicate the trigger signals to the welder (Col. 10, lines 38-64, Col. 11, lines 3-38), wherein the trigger signals are used to control the welding voltage (Col. 10, lines 38-64, Col. 11, lines 3-38), wherein the pulse width modulator 302 is configured to receive a reference voltage from a potentiometer 341A-341C representing a desired motor speed (Col. 27, lines 27-53; Figures 9A).
However, the modification Gilliland is silent regarding a welding gun comprising: a spindle configured to receive a welding wire spool of a welding filler metal wire, wherein the welding voltage is provided to the welding filler metal wire to establish an arc between the welding filler metal wire and a work piece; a motor configured to use the motor voltage to drive rotation of a feed roll that draws the welding filler metal wire from the welding wire spool; a motor control relay device having a normally-closed contact closure connected across a motor winding of the motor, wherein, the normally closed contact closure closes to stop the motor when the motor control relay device is deenergized; wherein the reference voltage is compared against a feedback voltage from the motor by an operational amplifier to detect an error.
In the same field of endeavor of a welding system, Wadleigh teaches that it is known in the art of a welding gun 1 comprising: a spindle 12 configured to receive a welding wire spool 20 of a welding filler metal wire 10, wherein the welding voltage is provided to the welding filler metal wire 10 to establish an arc between the welding filler metal wire 10 and a work piece 100 (Col. 3, lines 28-41; Figures 4-5); a motor 69 configured to use the motor voltage to drive rotation of a feed roll 71, 72 that draws the welding filler metal wire 10 from the welding wire spool 20 (Col. 5, lines 53 thru Col. 6, lines 21; Figures 1, 1b, 4-6). The advantage of modifying the welding torch feeder assembly as taught by Gilliland with the welding torch gun with spool as taught by Wadleigh is that doing so would provide an automatic means for preventing such burn-back which involve no additional mechanism to be manipulated in loading a new supply of the electrode in the apparatus. 
In the same field of endeavor of a welding system, Brown teaches that it is known in the art that the reference voltage is compared against a feedback voltage from the motor by an operational amplifier to detect an error (Col. 3, lines 41-59; Figures 1-5). The advantage of modifying the welding torch feeder assembly and motor control as taught by Gilliland and Wadleigh with the welding torch gun with motor control as taught by Brown is that doing so would improve the consistency and quality of welds made under all types of conditions, without taking control of the operation completely out of the hands of welder. 
In the same field of endeavor of a wire dispensing for a welding apparatus, Payne teaches of a motor control relay device 11a, 13a, 141-143 having a normally-closed contact closure 142 connected across a motor winding (i.e. all electrical motor inherently has windings) of the motor 3 (Col. 4, lines 44-64), wherein the normally closed contact 142 closure closes to stop the motor 3 when the motor control relay device 11a, 13a, 141-143 is deenergized (Col. 13, lines 7-19 and 38-59; Figure 18). The advantage of modifying the motor control circuitry with braking as taught by Gilliland and Wadleigh and Brown in view of the motor control circuit with braking as taught by Payne is that doing so would provide a more uniformed stopping condition is obtained than just shutting off the motor with possible over-running. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the welding torch and feeder assembly taught by Gilliland by incorporating the welding torch with welding spool as taught by Wadleigh and by incorporating the welding motor control as taught by Brown, and further by incorporating the motor control circuitry with braking as taught by Payne thereby improving the consistency and quality of welds made under all types of conditions, while providing an automatic means for preventing such burn-back.

Response to Arguments
Applicant's arguments filed April 06, 2022 have been fully considered but they are persuasive. 
	Applicant’s amendments of independent claims 21, 36, and 39 have overcome the previous 35 USC 103 rejection of the last office action. Thus, the previous 35 USC 103 rejection of claim 21 over Adamson and Zelenka and Stuart et al is withdrawn. Also, the previous 35 USC 103 of claim 36 over Wadleigh and Zelenka and Stuart et al and Reynolds is withdrawn. Furthermore, the previous 35 USC 103 of claim 39 over Gilliland and Wadleigh and Brown is withdrawn.
However, after further search and consideration the examiner has found a new prior art Payne that teaches the newly amended limitation of the independent claims. Therefore, the independent claims 21 is now rejected under 35 USC 103 over Adamson and Zelenka and Stuart et al and Payne. Independent claims 36 is now rejected under 35 USC 103 over Wadleigh and Zelenka and Stuart et al and Reynolds and Payne. Also, independent claims 36 is now rejected under 35 USC 103 over Gilliland and Wadleigh and Brown and Payne.
Regarding independent claim 21 and 36, the examiner modified the motor control circuits including the resistors and potentiometer circuit as taught by Adamson and Wadleigh, by adding the incorporation of the braking circuit relays and contacts to the motor control circuit as taught by Payne in order to provide the motor control circuits a more uniformed stopping condition instead of just shutting off the motor with possible over-running wire. 
 Regarding independent claim 39, the examiner modified the motor control circuit including a braking circuit as taught by Gilliland, replacing the motor control circuit with the incorporation of the braking circuit as taught by Payne in order to provide the motor control circuits a more uniformed stopping condition instead of just shutting off the motor with possible over-running wire.
	Newly added claim 41 and 42 were considered and rejected in view of the newly relied upon and cited art Payne. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        July 2, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761